Citation Nr: 0914106	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  00-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 
1980, from June 1985 to September 1985, and from March 1993 
to July 1993.  He had additional service in the Oklahoma Air 
National Guard on various dates from February 1980 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a cervical spine 
disability.  The Veteran testified before the Board in March 
2002.  The Board remanded this claim for additional 
development in October 2003 and July 2008.  


FINDING OF FACT

The Veteran's cervical spine disability is not shown to be 
related to his service or to any incident therein.


CONCLUSION OF LAW

The Veteran's current cervical spine disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2008).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of active duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, 
presumptive periods do not apply for either ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).    

The Veteran contends that he injured his neck on May 3, 1980, 
in a motor vehicle accident while he was on active duty for 
training.  

The service medical records associated with the Veteran's 
periods of active service from June 1980 to December 1980, 
from June 1985 to September 1985, and from March 1993 to July 
1993 show that in November 1980, the Veteran complained of 
cervical pain that had lasted for the previous 6 months after 
a motor vehicle accident.  An x-ray revealed minimal marginal 
lipping in the cervical vertebral bodies, reversal of the 
normal cervical lordosis compatible with muscle spasm, and 
bilateral rudimentary cervical ribs.  The diagnosis was 
cervical strain.  The Veteran was treated for lumbar strain 
in June 1993 prior to separation, but he made no complaints 
regarding his cervical spine, and his cervical spine was 
found to have no abnormalities.  

The evidence of record reflects that the Veteran was on 
inactive duty for training on May 3, 1980.  However, there is 
no objective evidence that he was involved in a motor vehicle 
accident on that day.  

A February 1982 letter from a private physician shows that 
the Veteran was treated for scalenus antecus syndrome with no 
evidence of any nerve root irritation.  In an August 1983 
private medical report, the Veteran was diagnosed with 
irritation of cervical plexus and neck pain.  

Post-service VA and private medical records dated from 
October 1998 to October 2000 and in February 2009 show that 
the Veteran received intermittent treatment for severe 
cervical spondylosis without myelopathy, moderate to severe 
disc space narrowing and hypertrophic degenerative vertebral 
end plate changes at C5-C6 and C6-C7, moderate bilateral 
narrowing of the C5-C6 neuroforamina, degenerative disc 
changes of the cervical spine, neck pain, and cervicalgia.  

A May 1999 VA annual medical certificate revealed that the 
Veteran had incurred injuries in September 1996 while driving 
a forklift at his job.  

The Veteran testified before a Decision Review Officer in 
March 2001 and testified before the Board with his wife at a 
March 2002 travel board hearing.  Testimony revealed that the 
Veteran injured his neck in an automobile accident when he 
was on active duty for training.  The Veteran testified that 
the accident occurred when he was returning from 
participation in a charity event.  He stated that he did not 
hurt his cervical spine at his September 1996 job injury.  He 
reported suffering from severe neck pain since the automobile 
accident in service.    

On VA examination in July 2006, the Veteran complained of 
flare-ups of moderate pain in the neck every 1 to 2 months 
that lasted 4 to 7 days.  He stated that he had mild fatigue, 
moderate decreased motion and stiffness, mild weakness, and 
moderate daily aching pain in the left side of the neck and 
left shoulder.  Examination revealed a stiff upright posture 
of the head.  There was no cervical ankylosis or abnormal 
spinal curvatures.  There was mild guarding, pain with 
motion, and tenderness on the right side of the cervical 
spine.  There was severe guarding, moderate pain with motion 
and tenderness, and mild weakness on the left side of the 
cervical spine.  Range of motion testing was limited, and 
there was additional limitation of motion on repetitive use 
of the joint due to pain and discomfort.  Neurological 
examination was normal.  An x-ray showed degenerative disc 
disease at C5-C6 and C6-C7.  The examiner diagnosed the 
Veteran with degenerative joint disease at C5-C7.  

At an August 2008 VA examination, the Veteran reported 
currently suffering from a mild, dull, left-sided neck pain.  
He stated that the character of the pain varied at different 
times and that the pain was not necessarily present every 
day.  He complained of chronic stiffness of the neck but 
denied any flare-ups or incapacitating episodes.  Examination 
revealed normal ambulation and no assistive devices.  There 
was tenderness to palpation almost in a point tenderness area 
in the left neck strap muscles.  Strength was normal in the 
bilateral upper extremities.  Deep tendon reflexes were 1+ 
brachial bilaterally.  Sensation was grossly intact to light 
touch, pinprick, and temperature sense.  Range of motion was 
limited, but there was no pain, fatigue, weakness, lack of 
endurance, incoordination, or additional limitation of motion 
due to repetitions.  An x-ray showed advanced cervical 
spondylosis.  The examiner reviewed the entire claims file 
and diagnosed the Veteran with cervical spine degenerative 
disc disease with advanced cervical spondylosis.  The 
examiner opined that it was less likely as not that the 
Veteran's current cervical spine disability was etiologically 
related to any complaints or treatment for the cervical spine 
during service.  The examiner explained that the cervical 
spine condition that the Veteran received treatment for in 
service resolved before separation of service.  The examiner 
found that there was no documentation of a chronic or 
recurrent neck problem from 1981 to 1996 and concluded that 
it was more plausible that the Veteran's current disability 
was related to his work injury in 1996 based on the 
description of the injury and the radiologic evidence 
associated following the injury.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the August 2008 VA medical opinion 
finding no nexus between the Veteran's current cervical spine 
disability and his period of service is probative and 
persuasive based on the examiner's comprehensive review of 
the claims file, thorough and detailed examination of the 
Veteran, and adequate rationale.  Additionally, there is no 
contrary competent opinion of record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between military service and the Veteran's 
cervical spine disability.  Although the record shows that 
the Veteran was on inactive duty for training on May 3, 1980, 
there is no objective evidence to verify that a motor vehicle 
accident occurred on that day.  Even if the Board were to 
accept the allegation that the motor vehicle accident 
occurred in service, the August 2008 VA examination is 
probative and persuasive evidence showing that the Veteran's 
current cervical spine disability is related to his 1996 work 
injury instead of any May 1980 motor vehicle accident during 
inactive duty for training.  Thus, the Board finds that 
service connection for a cervical spine disability is not 
warranted.   

The Board has considered the Veteran's and his wife's 
assertions that his cervical spine disability is related to 
his period of active service.  However, to the extent that 
the Veteran and his wife relate his current cervical spine 
disability to his service, their opinions are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).   

In sum, the weight of the credible evidence demonstrates that 
the Veteran's cervical spine disability first manifested 
years after his initial periods of active service and is not 
related either to his periods of active service or to any 
incident therein, or to any periods of active duty training 
or inactive duty training.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a cervical spine disability, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; a rating 
decision in May 2000; a statement of the case in September 
2000; and supplemental statements of the case in April 2001, 
July 2001, and September 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a cervical spine disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


